                                        Craig R. Brittain
                                          Case
                                        8625      4:19-cv-00114-YGR
                                              E. Sharon Dr.         Document 61
                                                                             60 Filed 03/19/19
                                                                                      03/15/19 Page 1 of 2
                                                                                                         6
                                        Scottsdale, AZ, 85260
                                        (602) 502-5612
                                        craig@brittainforsenate.com
                                        craigrbrittain@gmail.com
                                   1

                                   2
                                                                      UNITED STATES DISTRICT COURT
                                   3                                 NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5     CRAIG R. BRITTAIN, AN INDIVIDUAL AND                 CASE NO. 19-cv-00114-YGR
                                         U.S. SENATE CANDIDATE IN ARIZONA; AND
                                   6     BRITTAIN FOR U.S. SENATE, A CAMPAIGN                 MOTION FOR TIME EXTENSION/
                                         COMMITTEE,                                           O RDER RE:
                                                                                              RESCHEDULING
                                                                                                 (1) GRANTING PLAINTIFFS’ MOTION
                                   7                   Plaintiffs,                                   FOR ELECTRONIC CASE FILING
                                                                                                 (2) DENYING PLAINTIFFS’ MOTION TO
                                   8             vs.                                                  RANSFER CASE
                                                                                                 (3) SETTING BRIEFING SCHEDULE
                                   9     TWITTER, INC., A CALIFORNIA
                                         CORPORATION,                                         Re: Dkt. No. 52
                                  10                   Defendant.

                                  11    I. MOTION FOR TIME EXTENSION
Northern District of California
 United States District Court




                                  12          Plaintiff files the following motion to extend the deadlines regarding Defendant's Motion

                                  13   to Dismiss and the pending Case Management Conference. Plaintiff thereby requests that the Case

                                  14   Management Conference be set for on or after May 2nd, 2019, that the opposition be due

                                       April 26th, 2019, and that the Defendant's reply be due May 3rd, 2019. Due to the technical nature
                                  15
                                       of this case and the substantial difficulty of Pro Se Plaintiff in filing, as well as the previous inability
                                  16
                                       to file electronically, Plaintiff would be substantially deprived of due process rights without this
                                  17
                                       limited extension. Plaintiff also has the intent to file concurrent motions expediently. The
                                  18   concurrent filing of hundreds of pieces of evidence simply requires time, evidence without which
                                  19   the ability of the Court to rule would be significantly limited. This evidence is also a key factor

                                  20   in the pending Discovery process, as it directly pertains to Plaintiff's Discovery requests and

                                       does advance and corroborate his causes of action. The evidence includes but is not limited to
                                  21
                                       multiple statements "tweets", statements made elsewhere in support of Plaintiff's claims
                                  22
                                       by affected parties, video evidence, including claims made by the Defendant recorded on video,
                                  23
                                       photographic evidence, print articles in which the Defendant did give contradictory statements
                                  24
                                       about the nature of its service, background evidence about the nature of the public forum claims
                                  25   and similar evidentiary supporting material. Thus, the short extension should be GRANTED.
                                       Case 4:19-cv-00114-YGR Document 61 Filed 03/19/19 Page 2 of 2



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6   DATED: March 19, 2019   ___________________________________
                                                                          Craig R. Brittain
                                   7                                      8625 E. Sharon Dr.
                                                                          Scottsdale, AZ, 85260
                                                                          (602) 502-5612
                                   8                                      craig@brittainforsenate.com
                                                                          craigrbrittain@gmail.com
                                   9

                                  10

                                  11
Northern District of California
 United States District Court




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
